DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-24, filed November 16, 2020, are pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2020, is being considered by the examiner.

Terminal Disclaimer
Examiner notes the terminal disclaimer filed and approved on February 11, 2021, which references U.S. Patent No. 10,839,565.

Allowable Subject Matter
Claims 1-24 are allowed.

The following is an examiner’s statement of reasons for allowance.
‘Afonso’ (“Spatial resolution adaptation framework for video compression,” 2018) is similar to the claimed invention in that, for example, it receives downscaled and encoded image data (e.g. Figure 1, bitstream includes HEVC-encoded image data from downscaled video frames) along with AI data (e.g. Figure 1, bitstream includes QP and SRflag, which are used to select an AI upscaling model – see Equation 9), decodes the image data (e.g. Figure 1, HEVC decoder), and forwards the decoded image data and AI data for further processing (e.g. Figure 1, arrow from HEVC decoder to CNN super-resolution).  However, Afonso does not teach all elements of the claimed invention.  In one example, Afonso does not describe performing its further processing in a device that is separate from the device that decodes the image data.  In particular, Afonso does not teach using an I/O interface to transmit decoded image data or AI data to an external device.  In another example, Afonso does not teach controlling the I/O interface to receive supplementary information from the external device, or selectively transmitting the AI data when the supplementary information indicates that AI upscaling is possible by the external device.
‘Kim’ (“Dynamic frame resizing with convolutional neural network for efficient video compression,” 2017) is similar to the claimed invention in that, for example, it receives encoded image data that was obtained by downscaling an original image to a first image using a neural network (Figure 5, bitstream), decodes the image data (Figure 5, decoding procedure), selects upscaling neural network settings (Section 4.3 and Table 2, different upscaling neural network settings are selected depending on the value of QP), and uses an upscaling neural network with the (Figure 5, USCNN).  However, like Afonso, Kim does not contemplate performing its decoding and upscaling procedures in different devices.  In particular, Kim does not teach using an I/O interface to transmit decoded image data or AI data to an external device.  In another example, Kim does not teach controlling the I/O interface to receive supplementary information from the external device, or selectively transmitting the AI data when the supplementary information indicates that AI upscaling is possible by the external device.
‘Besen’ (US 2010/0088736 A1) is similar to the claimed invention in that, for example, it teaches embodiments where encoded data is received in an electronic device (e.g. [0065], Figure 2, content selector 210 receives encoded content), decoded (e.g. [0059], system 120 performs decoding), and transmitted along with auxiliary data (e.g. [0140]-[0141], [0149], [0151], various auxiliary data may also be transmitted via HDMI in order to aid the post-processing) via an I/O interface (e.g. [0082], HDMI) to an external device for further processing (e.g. [0059], decoded data are sent to external device 125 for further processing; also see e.g. [0036] and [0074]).  Besen is also similar to the claimed invention in that it controls the I/O interface to receive supplementary information from an external apparatus, where the supplemental information indicates its processing capabilities (e.g. [0050]).  However, Besen does not teach all elements of the claimed invention.  For example, Besen does not teach performing any AI upscaling, and therefore does not teach the electronic device determining, based on supplementary information received from the external device, whether an AI upscaling is possible by the external device.  Besen also does not 
In summary, there is not sufficient evidence to show that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Afonso, Kim, Besen, or any of the other identified prior art in a manner that would result in the combination of features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Gao’ (US 2020/0382793 A1)
Determines downsampling information, downsamples input video based on downsampling information, encodes downsampled video, and adds downsampling information to the encoded data – e.g. Figure 5
Receives encoded data, obtains downsampling information from encoded data, decodes data and upsamples decoded data based on the downsampling information – e.g. Figure 18
Also see additional prior art cited in U.S. Patent Application No. 16/831,238
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEOFFREY E SUMMERS/Examiner, Art Unit 2669